 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ASSET ACQUISITION AGREEMENT


BETWEEN






MOBIEYES SOFTWARE, INC.,
A FLORIDA CORPORATION,






&






UTP HOLDINGS, LLC,
A FLORIDA LIMITED LIABILTIY COMPANY
 




DATED: __________, 2010


 
 

--------------------------------------------------------------------------------


ASSET ACQUISITION AGREEMENT


This Asset Acquisition Agreement (the “Agreement”) is made as of the ___ day of
__________, 2010, by and between, Mobieyes Software, Inc., a Florida corporation
(hereafter, “Buyer”) and UTP Holdings, LLC, a Florida limited liability company
(hereafter “Seller”).


BACKGROUND


WHEREAS, the Seller is in the ferrous and non-ferrous recycling business and the
Seller desires to sell substantially all of its assets to Buyer under the terms
and conditions set forth in this Agreement;


WHEREAS, the Buyer has agreed to purchase such assets and assume certain of the
Seller’s obligations.


NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants, representations, warranties, and agreements contained herein, and
intending to be legally bound, the Seller,  and the Buyer agree as follows:


ARTICLE I


SALE AND PURCHASE OF ASSETS


Section 1.01                      Purchased Assets. Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined in Section 2.01),
Seller will sell to Buyer, and Buyer will purchase from Seller, the assets of
Seller listed below (collectively, the “Purchased Assets”). The Purchased Assets
will be purchased free and clear of all security interests, liens, restrictions,
claims or charges of any kind (“Encumbrances”), except as provided herein. The
Purchased Assets will include the following items:


(a)           Intellectual Property. All trademarks and trademark applications,
and all patents andpatent applications and all goodwill associated developed by
Seller, including all documentation thereofand all other Intellectual Property
(as defined in Section 4.16) of Seller, and all rights to use the name "UTP
Holdings”;


(b)           Promotional Rights. All marketing or promotional designs,
brochures, advertisements,concepts, literature, books, media rights, rights
against any other Person in respect of any of the foregoingand all other
promotional properties, in each case primarily used or useful or developed or
acquired by the Seller for use in connection with the ownership and operation of
the Purchased Assets;
 
 
(c)           Customer Lists and other Intangible Assets. All intangible assets,
including without limitation all customer lists, goodwill, “know-how,”
proprietary information and trade secrets relating to the Seller’s business
operations; and all manufacturers’ warranties (including pending warranty
claims) and manuals relating to the Purchased Assets;


(d)           Promotional Rights. All marketing or promotional designs,
brochures, advertisements, concepts, literature, books, media rights, rights
against any other Person in respect of any of the foregoing and all other
promotional properties, in each case primarily used or useful or developed or
acquired by the Seller for use in connection with the ownership and operation of
the Purchased Assets;


(e)           Specific Assets. Those assets specifically set forth on Schedule
1.01(a) hereto;


(f)           Leases. All real property leases of Seller, to the extent such are
assignable;


(g)           Telephone and Facsimile Numbers. The right to use the telephone
and facsimile machine numbers assigned to Seller’s places of business in
Sarasota, Florida;



--------------------------------------------------------------------------------


(h)           Books and Records. All papers, documents, computerized databases
and records of Seller relating to the Purchased Assets and its business
operations, including without limitation all corporate documents, employer
records and workers’ compensation records relating to employees hired by the
Buyer, sales records, marketing records, accounting and financial records, and
maintenance and production records; and


(i)           Claims Relating to Purchased Assets. All claims, causes of action,
rights of recovery and rights of setoff of every type and kind relating to the
Purchased Assets and all claims, causes of action, rights of recovery and rights
of setoff of every type and kind relating to the Assumed Obligations (as defined
in Section 1.02), in each case whether accruing before or after the Closing;
provided, however, that the definition of Purchased Assets shall not include any
items defined as Excluded Assets in Section 1.03;


Section 1.02                      Assumed Obligations. In consideration of
Buyer’s purchase of the Purchased Assets, subject to the terms and conditions
set forth herein, on the Closing Date the Seller shall assign to the Buyer and
the Buyer shall assume and discharge in a timely fashion all of the liabilities
and obligations of the Seller set forth on Schedule 1.02 (hereafter collectively
referred to as the “Assumed Obligations”).


Except as expressly set forth in this Section 1.02, the Buyer shall have no
responsibility for any of the Seller’s obligations (including contracts, leases,
product warranties, purchase orders and liabilities of any type, kind or
nature), whether fixed, accrued, contingent or otherwise, and whether arising in
contract, in tort, by violation of law, by operation of law, or otherwise, and
all such obligations shall remain with the Seller and are herein referred to as
the “Excluded Obligations.”


Section 1.03                      Consideration. In addition to the assumption
of the Assumed Obligations, at the Closing, Buyer shall deliver to the Seller a
two hundred fifty thousand dollar ($250,000) 10% Convertible Promissory Note in
favor of only Dana J. Pekas, with such Note being fully due and payable on or
before December 31, 2010, a copy of the Convertible Promissory Note is attached
hereto as Exhibit B.


Section 1.04                      Tax Consequences. For federal income tax
purposes, the transactions contemplated hereby are intended to constitute a
“reorganization” within the meaning of Section 368 of the Code. The parties to
this Agreement hereby adopt this Agreement as a “plan of reorganization” within
the meaning of Sections 1.368-2(g) and 1.368-3(a) of the United States Treasury
Regulations, and each party is intended to be a “party to the reorganization”
within the meaning of Section 368 of the Code.


ARTICLE II


CLOSING; DOCUMENTS OF CONVEYANCE


Section 2.01                      Closing.                       Subject to the
satisfaction of the conditions set forth in Articles VI and VII, the purchase
and sale contemplated hereby shall be consummated at a closing (referred to
herein as the “Closing”) to be held at the offices of Carrillo Huettel, LLP,
3033 Fifth Ave. Suite 201, San Diego, CA 92103, on ______________, 2010, (the
“Closing Date”). The purchase and sale shall be deemed effective for all
purposes as of the close of business on the Closing Date (the “Effective Time”).


Section 2.02                                Actions to be Taken at the Closing.
At the Closing, the Parties will take the following actions and deliver the
following documents:


(a)           Seller will execute and deliver to Buyer a Bill of Sale and
Assignment Agreement in substantially the form attached hereto as Exhibit C,
together with such other instruments of conveyance and evidence of the transfer
of title to the Purchased Assets from Seller to Buyer as Buyer may reasonably
request.


(b)           Buyer and Seller will each deliver to the others (to the extent
applicable), all consents and approvals (including, without limitation,
resolutions and incumbency certificates of the directors and officers of each,
and necessary minutes or resolutions of the stockholders of each) required for
each party to enter into this Agreement and consummate the transactions
described herein.



--------------------------------------------------------------------------------


All instruments of conveyance shall be free of all Encumbrances except for any
liens securing the Assumed Obligations and shall be in form and content
reasonably acceptable to counsel for the Buyer and the Seller.


Section 2.03                      Transfer of Possession. Simultaneously with
the Effective Time, the Seller shall give the Buyer full possession and
enjoyment of the Purchased Assets.


ARTICLE III


Intentionally left blank
 
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF BUYER


The Buyer represents and warrants to the Seller and covenants with the Seller,
as follows:


Section 4.01                      Due Organization. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of Florida and
has all necessary power and authority to conduct its business in the manner in
which its business is currently being conducted. Each subsidiary of Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of its place of incorporation and has all necessary power and authority to
conduct its business in the manner in which its business is currently being
conducted.


Section 4.02                      Capitalization, Etc. The capitalization of
Buyer consists of 250,000,000 authorized shares of voting common stock, of
which, at Closing, there will be 13,200,000 shares issued and outstanding. The
relative rights and preferences of any of the preferred stock have not been
established. All of the outstanding shares of Buyer’s common stock have been
duly authorized and validly issued, and are fully paid and non-assessable, and
none of such shares is subject to any repurchase option or restriction on
transfer. All of such shares have been issued in compliance with applicable
securities laws.


Except as provided in Schedule 4.04, there is no: (i) outstanding subscription,
option, call, warrant or right (whether or not currently exercisable) to acquire
or otherwise relating to, any shares of the capital stock or other securities of
Buyer; (ii) outstanding security, instrument or obligation that is or may become
convertible into or exchangeable for any shares of the capital stock or other
securities of Buyer; (iii) contract under which Buyer is or may become obligated
to sell or otherwise issue any shares of its capital stock or any other
securities; or (iv) condition or circumstance that may give rise to or provide a
basis for the assertion of a claim by any Person to the effect that such Person
is entitled to acquire or receive any shares of capital stock or other
securities of Buyer.


Section 4.03                      Financial Statements. Buyer has delivered to
Seller the following financial statements and notes (collectively, the “Buyer
Financial Statements”): the audited balance sheet, income statement, and
statement of cash flows of Buyer and its subsidiaries for the years ended
January 31, 2010 and January 31, 2009. The Buyer Financial Statements are
accurate and complete in all material respects and present fairly the financial
position of Buyer as of the dates thereof and the results of operations and cash
flows of Buyer for the periods covered thereby. Except as disclosed on Schedule
4.03, there has been no material adverse change in Buyer’s financial condition,
business or properties since the date of the most recent Buyer Financial
Statements. Except as disclosed on Schedule 4.03 attached hereto, neither Buyer
nor any of its subsidiaries are liable for or subject to any liabilities, except
for those liabilities reflected on the Buyer Financial Statements and not
heretofore paid or discharged and those liabilities arising in the ordinary
course of business consistent with past practice under any contract, commitment
or agreement specifically disclosed on any Schedule to this Agreement.


Section 4.04                      Tax Matters. Except as set forth on Schedule
4.04, all Tax Returns required to be filed by or on behalf of Buyer or any of
its subsidiaries with any Governmental Body with respect to any transaction
occurring or any taxable period ending on or before the Closing Date (the “Buyer
Returns”) (i) have been or will be filed when due, and (ii) have been, or will
be when filed, accurately and completely prepared in compliance with all
applicable Legal Requirements.



--------------------------------------------------------------------------------


Section 4.05                      Insurance. Buyer and each of its subsidiaries
has maintained, and will maintain insurance coverage against liability, loss or
casualty with respect to its operations.


Section 4.06                      Legal Proceedings. Except as set forth on
Schedule 4.06, there is no pending Legal Proceeding, and, to the best of the
knowledge of Buyer, no Person has threatened to commence any Legal Proceeding:
(i) that involves Buyer, any subsidiary of Buyer, or any of the assets owned or
used by Buyer or its subsidiaries and which, if decided against Buyer or the
subsidiaries, would have a Material Adverse Effect on the financial condition,
business or properties of Buyer or the subsidiary; or (ii) that challenges, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with any of the transactions contemplated by this Agreement.


Section 4.07                      Compliance with Laws. To the best knowledge of
Buyer, it and each of its subsidiaries has at all times conducted its business
in compliance with all applicable laws, regulations, ordinances and other
requirements of all Governmental Bodies (including applicable federal, state and
local laws, rules and regulations respecting occupational safety and health
standards). Buyer has not received any notice, advice, claim or complaint from
any employee or Governmental Body that Buyer or any subsidiary has not
conducted, or is not presently conducting, its business and operations in
accordance with all applicable laws and other requirements of Governmental
Bodies.


Section 4.8                      Authority; Binding Nature of Agreement. Buyer
has the absolute and unrestricted right, power and authority to enter into and
to perform its obligations under this Agreement; the execution, delivery and
performance by Buyer of this Agreement have been duly authorized by all
necessary action on the part of Buyer and its board of directors; and the
approval of Buyer’s shareholders is not required. This Agreement constitutes the
legal, valid and binding obligation of Buyer, enforceable against it in
accordance with its terms, subject to (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
At the Closing, Buyer will deliver to Seller such evidence of the authorization
of its execution, delivery, and performance of this Agreement as Seller may
reasonably request.


Section 4.9                      Non-Contravention. Neither (i) the execution
delivery or performance of this Agreement or any of the other agreements
referred to in this Agreement, nor (ii) the consummation of any of the
transactions contemplated by this Agreement, will directly or indirectly (with
or without notice or lapse of time):


(a)           contravene, conflict with or result in a violation of (i) the
provisions of the respective Articles of Incorporation or Bylaws of Buyer, or
(ii) any resolution adopted by the shareholders or Board of Directors of Buyer;


(b)           contravene, conflict with or result in a violation of, or give any
Governmental Body or any Person the right to challenge any of the transactions
contemplated by this Agreement or to exercise any remedy or obtain any relief
under, any Legal Requirement or any order, writ, injunction, judgment, or decree
to which Buyer or any of its subsidiaries, or any of the assets owned or used by
it or them, is subject; or


(c)           contravene, conflict with or result in a violation of, or breach
of, or result in a default under, any provision of any Contract to which Buyer
or any of its subsidiaries is a party, or give any Person the right to (i)
declare a default or exercise any remedy under any such Contract, (ii)
accelerate the maturity or performance of any such Contract, (iii) cancel,
terminate or modify any such Contract.


Buyer is not and will not be required to make any filing with or give any notice
to, or to obtain any Consent from, any Person in connection with (x) the
execution, delivery or performance of this Agreement or any of the other
agreements referred to in this Agreement, or (y) the consummation of any of the
transactions contemplated by this Agreement.


Section 4.10                      Full Disclosure. This Agreement, and all
documents delivered by Buyer to Seller in connection with the transactions
contemplated herein, do not (i) contain any representation, warranty or
information that is false or misleading with respect to any material fact, or
(ii) omit to state any material fact necessary in order to make the
representations, warranties and information contained and to be contained herein
and therein not false or misleading.



--------------------------------------------------------------------------------


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants, to and for the benefit of Buyer and seller as
follows as of the date hereof and as of the Closing Date:


Section 5.01                      Due Organization. Seller is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Florida and has all necessary power and authority to
conduct its business in the manner in which its business is currently being
conducted.


Section 5.02                      Financial Statements. Seller has delivered to
Buyer the following financial statements and notes (collectively, the “Seller
Financial Statements”): the audited balance sheet, income statement, and
statement of cash flows of Buyer and its subsidiaries for the years ended
December 31, 2009 and January 31, 2008. The Seller Financial Statements are
accurate and complete in all material respects and present fairly the financial
position of Seller as of the dates thereof and the results of operations and
cash flows of Seller for the period covered thereby. Except as disclosed on
Schedule 5.02, there has been no material adverse change in Seller’s financial
condition, business or properties since the date of the most recent Seller
Financial Statements. Except as reflected on the Seller Financial Statements or
otherwise disclosed on the Schedules attached hereto, Seller is not liable for
or subject to any liabilities not heretofore paid or discharged and those
liabilities arising in the ordinary course of its business consistent with past
practice.


Section 5.03                      Tax Matters. Except as set forth on Schedule
5.03, all Tax Returns required to be filed by or on behalf of Seller with any
Governmental Body with respect to any transaction occurring or any taxable
period ending on or before the Closing Date (the “Seller Returns”) (i) have been
timely filed or are not yet due, and (ii) have been accurately and completely
prepared in compliance with all applicable Legal Requirements.


Section 5.04                      Insurance. Seller has maintained, and will
maintain through the Closing Date, insurance coverage against liability, loss or
casualty with respect to the operations of Seller. A description of all such
policies is hereto attached as Schedule 5.04.


Section 5.05                      Legal Proceedings. Except as set forth on
Schedule 5.05, there is no pending Legal Proceeding, and, to the best of the
knowledge of Seller, no Person has threatened to commence any Legal Proceeding:
(i) that involves Seller or any of the assets owned or used by Seller and which,
if decided against Seller, would have a Material Adverse Effect on the financial
condition, business or properties of Seller; or (ii) that challenges, or that
may have the effect of preventing, delaying, making illegal or otherwise
interfering with any of the transactions contemplated by this Agreement.


Section 5.06                      Assets. Seller has, and will have at the
Closing, good, valid and marketable title to all of the Purchased Assets, free
and clear of any liens, except as disclosed on Schedule 5.06. Seller has not
sold, transferred, assigned or conveyed any of its right, title and interest, or
granted or entered into any option to purchase or acquire any of its right,
title or interest, in and to any of the Purchased Assets or its business. No
third party has any option or right to acquire Seller’s business or any of the
Purchased Assets.


Section 5.07                      Real Property. Seller owns no real property.
Schedule 5.07 includes a complete list of the real property leased by Seller
(“Seller Leased Real Property”). Seller has a valid leasehold interest in the
Seller Leased Real Property and will deliver to Buyer at Closing a certificate
confirming that such leases are in full force and effect.


Section 5.08                      Compliance with Laws. To the best knowledge of
Seller, it has at all time conducted its business in compliance with all
applicable laws, regulations, ordinances and other requirements of all
Governmental Bodies (including applicable federal, state and local laws, rules
and regulations respecting occupational safety and health standards). Seller has
not received any notice, advice, claim or complaint from any employee or
Governmental Body that Seller has not conducted, or is not presently conducting,
its business and operations in accordance with all applicable laws and other
requirements of Governmental Bodies.



--------------------------------------------------------------------------------


Section 5.09                      Authority; Binding Nature of Agreement.
Subject only to the approval of its shareholders, Seller has the absolute and
unrestricted right, power and authority to enter into and to perform its
obligations under this Agreement; and the execution, delivery and performance by
Seller of this Agreement has been duly authorized by all necessary action on the
part of Seller and its board of directors. Subject to the approval of Seller’s
shareholders, this Agreement constitutes the legal, valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms, subject to
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies. At the Closing, Seller will
deliver to Buyer such evidence of the authorization of Seller’s execution,
delivery, and performance of this Agreement as Buyer may reasonably request.


Section 5.10                      Non-Contravention. Neither (i) the execution,
delivery or performance of this Agreement or any of the other agreements
referred to in this Agreement, nor (ii) the consummation of any of the
transactions contemplated by this Agreement, will directly or indirectly (with
or without notice or lapse of time):


(a)           contravene, conflict with or result in a violation of (i) any of
the provisions of Seller’s articles of organization or operation agreement, or
(ii) any resolution adopted by Seller’s members or managers;


(b)           contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the transactions
contemplated by this Agreement or to exercise any remedy or obtain any relief
under, any Legal Requirement or any order, writ, injunction, judgment or decree
to which Seller, or any of the Purchased Assets is subject; or


(c)           contravene, conflict with or result in a violation or breach of,
or result in a default under, any provision of any Seller Contract, or give any
Person the right to (i) declare a default or exercise any remedy under any
Seller Contract, (ii) accelerate the maturity or performance of any Seller
Contract, or (iii) cancel, terminate or modify any Seller Contract.


Except for the required shareholder approval, Seller is not and will not be
required to make any filing with or given any notice to, or to obtain any
Consent from, any Person in connection with (x) the execution, delivery or
performance of this Agreement or any of the other agreements referred to in this
Agreement, or (y) the consummation of any of the transactions contemplated by
this Agreement, except to the extent the consent of third parties may be
required in connection with the assignment of the Purchased Assets and the
Assumed Obligations and Leased Obligations.


Section 5.11                      Significant Customers; Material Contracts and
Commitments. Schedule 5.11 hereto contains an accurate list of all material
contracts, commitments, leases, instruments, agreements, licenses or permits to
which Seller is a party or by which it or its properties are bound (including
without limitation contracts with significant customers, joint venture or
partnership agreements, contracts with any labor organizations, loan agreements,
indemnity or guaranty agreements, bonds, mortgages, options to purchase land,
liens, pledges or other security agreements, employment contracts, and employee
benefit plans) (collectively, the “Seller Material Contracts”). Except to the
extent set forth on Schedule 5.11 hereto, (i) Seller has complied with its
material commitments and obligations and is not in default under any of the
Seller Material Contracts and no notice of default has been received with
respect to any thereof and (ii) there are no Seller Material Contracts that were
not negotiated at arm’s length with third parties not affiliated with Seller or
any officer, director or stockholder of Seller. Seller is not bound by or
subject to (and none of its respective assets or properties is bound by or
subject to) any arrangement with any labor union. No employees of Seller are
represented by any labor union or covered by any collective bargaining agreement
and, to the best of Seller’s knowledge, no campaign to establish such
representation is in progress. Seller considers its relationship with its
employees to be good.



--------------------------------------------------------------------------------


 
Section 5.12                                Intellectual Property.


(a)           Seller owns, free and clear of any Encumbrance, or has the valid
right to use all Intellectual Property (as defined in Section 4.16) used by it
in its business as currently conducted. Each employee of Seller who created any
of Seller’s Intellectual Property and each independent contractor engaged by
Seller who created any of Seller’s Intellectual Property has assigned to Seller
all of such employee’s or contractor’s right, title and interest in such
Intellectual Property. No other Person (other than licensors of software that is
generally commercially available, licensors of Intellectual Property under the
agreements disclosed pursuant to paragraph (c) below and non-exclusive licensees
of Seller’s Intellectual Property in the ordinary course of Seller’s business)
has any rights to any of the Intellectual Property owned or used by Seller, and,
to Seller’s knowledge, no other Person or Entity is infringing, violating or
misappropriating any of the Intellectual Property that Seller owns or has an
exclusive license to use.


(b)           Except as set forth on Schedule 5.12, Seller has no agreements
with any Person pursuant to which Seller obtains rights to Intellectual Property
material to the business of Seller (other than software that is generally
commercially available) that is owned by a Person other than Seller. Other than
license fees for software that is generally commercially available, Seller is
not obligated to pay any royalties or other compensation to any third party in
respect of its ownership, use or license of any of its Intellectual Property.


(c)           Seller has taken reasonable precautions (i) to protect its rights
in its Intellectual Property and (ii) to maintain the confidentiality of its
trade secrets, know-how and other confidential Intellectual Property, and to
Seller’s knowledge, there have been no acts or omissions by the officers,
directors, employees and agents of Seller, the result of which would be to
materially compromise the rights of Seller to apply for or enforce appropriate
legal protection of Seller’s Intellectual Property.


Section 5.13                      Full Disclosure. This Agreement, and all
documents delivered by Seller to Buyer in connection with the transactions
contemplated herein, do not (i) contain any representation, warranty or
information that is false or misleading with respect to any material fact, or
(ii) omit to state any material fact necessary in order to make the
representations, warranties and information contained and to be contained herein
and therein not false or misleading. Buyer have completed their due diligence
investigation of Seller.


ARTICLE VI


CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER.


The obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, at or prior to the Closing, of each
of the following conditions:


Section 6.01                      Accuracy of Representations. Each of the
representations and warranties made by Seller in this Agreement and in each of
the other agreements and instruments delivered to Buyer in connection with the
transactions contemplated by this Agreement shall have been accurate in all
respects as of the date of this Agreement, and shall be accurate in all respects
as of the Closing Date as if made on the Closing Date.


Section 6.02                      Performance of Covenants. Each covenant or
obligation that Seller is required to comply with or to perform at or prior to
the Closing shall have been complied with and performed in all respects.


Section 6.03                      Consents. All Consents required to be obtained
in connection with the transactions contemplated by this Agreement shall have
been obtained and shall be in full force and effect.


Section 6.04                      Agreements and Documents. Buyer shall have
received a certificate executed by Seller containing the representation and
warranty of Seller that each of the representations and warranties set forth in
Article V is accurate in all material respects as of the Closing Date as if made
on the Closing Date and that the conditions set forth in Article VI have been
duly satisfied.





--------------------------------------------------------------------------------


ARTICLE VII


CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER


The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, at or prior to the Closing, of the
following conditions:


Section 7.01                      Accuracy of Representations. Each of the
representations and warranties made by Buyer in this Agreement and in each of
the other agreements and instruments delivered to Seller in connection with the
transactions contemplated by this Agreement shall have been accurate in all
respects as of the date of this Agreement, and shall be accurate in all respects
as of the Closing Date as if made on the Closing Date.


Section 7.02                      Performance of Covenants. All of the covenants
and obligations that Buyer or Buyer is required to comply with or to perform at
or prior to the Closing shall have been complied with and performed in all
respects.


Section 7.03                      Consents. All Consents required to be obtained
in connection with the transactions contemplated by this Agreement shall have
been obtained and shall be in full force and effect.


Section 7.04                      Agreements and Documents. Seller shall have
received a certificate executed by each of Buyer, and containing the
representation and warranty of each that each of the representations and
warranties set forth in Articles III and IV are accurate in all material
respects as of the Closing Date as if made on the Closing Date and that the
conditions set forth in Article VII have been duly satisfied.


ARTICLE VIII


SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION


Section 8.01                      Survival of Representations and Warranties.
All of the representations and warranties of Buyer and Seller contained in this
Agreement shall survive the Closing and shall continue for a period of one year
following the Closing Date.


Section 8.02                      Seller Indemnity. Subject to the provisions of
Section 8.04 hereof, Seller shall defend, indemnify and hold harmless Buyer (and
their respective directors, officers, employees, agents, affiliates, successors
and assigns) from and against any and all demands, claims, payments, defenses,
obligations, recoveries, deficiencies, fines, penalties, interest, assessments,
actions, liens, causes of action, suits, proceedings, judgments, losses, damages
(including without limitation punitive, exemplary or consequential damages, lost
income and profits, interruptions of business and diminution in the value of
stock), liabilities, costs, and expenses of any kind (including without
limitation (i) interest, penalties and reasonable attorneys’ fees and expenses,
(ii) attorneys’ fees and expenses necessary to enforce their rights to
indemnification hereunder, and (iii) consultants’ fees and other costs of
defending or investigating any claim hereunder), whether accrued, absolute,
contingent, known, unknown, or otherwise as of the Closing Date or thereafter
asserted against, imposed upon or incurred by Buyer or its directors, officers,
employees, agents, affiliates, successors or assigns by reason of, resulting
from, arising out of, based upon, awarded or asserted against or otherwise in
respect of:


(a)           any period or periods of Seller ending prior to the Closing and
which involve any claimsagainst Seller, or their respective properties or
assets, relating to actions or inactions of Seller or itsmanagers, members,
employees or agents prior to Closing, or the operation of the business of Seller
prior to the Closing unless such liability relates to an Assumed Obligation;


(b)           any breach of any representation and warranty contained in this
Agreement or anymisrepresentation in or omission on the part of Seller contained
in any certificate furnished or to befurnished to Buyer by Seller pursuant to
this Agreement; and,


(c)           the remedy and right of recovery for any indemnity claim covered
hereby shall be limited to the recovery by Buyer of the consideration paid
hereunder. The indemnity herein contained shall expire one year following the
Closing; provided, however, that if an indemnity claim is asserted prior to such
expiration date, but is contested or otherwise not resolved at such expiration
date, this indemnity shall expire with respect to such claim only upon
resolution of the claim.



--------------------------------------------------------------------------------


ARTICLE IX


CONDUCT OF THE PARTIES AFTER CLOSING


Section 9.01                      Cooperation. The Buyer and the Seller will
cooperate upon and after the Closing Date in effecting the orderly transfer of
the Purchased Assets to the Buyer. Without limiting the generality of the
foregoing, the Seller, at the request of the Buyer without additional
consideration, will execute and deliver from time to time such further
instruments of assignment, conveyance and transfer, will sign any documents
necessary or useful to ensure that all of the right, title and interest in and
to the Purchased Assets vests in the Buyer, will cooperate in the conduct of
litigation and the processing and collection of insurance claims, and will take
such other actions as may reasonably be required to convey and deliver to the
Buyer more effective title to the Purchased Assets, or to confirm and perfect
the Buyer’s title thereto, as contemplated by this Agreement.


Section 9.02                      Access to Books and Records. As long as the
Buyer retains any books and records of Seller’s business acquired by the Buyer
hereunder, it will provide the Seller with reasonable access during customary
business hours to such books and records and as long as the Seller retains the
books and records of the Seller’s business retained by the Seller hereunder, it
will provide the Buyer with reasonable access during customary business hours to
such books and records. Prior to the disposal of any such books and records by
any party hereto, such party shall provide 60 days’ prior written notice to the
other party and shall relinquish possession of such books and records to such
other party upon receipt of a written request therefor within the 60-day time
period.


Section 9.03                      Repayment of Obligations. Other than the
Assumed Liabilities, the Seller agrees to pay all of the Seller’s liabilities
and obligations (other than the Assumed Obligations) by either: (a) paying such
liabilities and obligations in full as they come due, (b) entering into
arrangements acceptable to the obligees of such liabilities and obligations for
the repayment of such liabilities and obligations, or (c) reserving sufficient
assets (in Seller’s business judgment) to pay contingent or disputed claims. The
Seller agrees that, so long as any of the Seller’s liabilities and obligations
(other than the Assumed Obligations) existing on the Closing Date or arising
thereafter remain unpaid, the Seller will not make any dividend or distribution
with respect to the Seller’s capital stock from any reserved assets, but Seller
will otherwise make such distributions as are appropriate to comply with any
plan of liquidation and dissolution.


ARTICLE X


MISCELLANEOUS


Section 10.01                                Further Assurances. Each party
hereto shall execute and cause to be delivered to each other party hereto such
instruments and other documents, and shall take such other actions, as such
other party may reasonably request (prior to, at, or after the Closing) for the
purpose of carrying out or evidencing any of the transactions contemplated by
this Agreement.


Section 10.02                                Fees and Expenses. All fees, costs
and expenses (including legal fees and accounting fees) that have been incurred
or that are incurred in the future by any party in connection with the
transactions contemplated by this Agreement, including all fees, costs and
expenses incurred by such party in connection with or by virtue of (a) any
investigation and review conducted by such party of the other party’s business
(and the furnishing of information in connection with such investigation and
review), (b) the negotiation, preparation and review of this Agreement and all
agreements, certificates, opinions and other instruments and documents delivered
or to be delivered in connection with the transactions contemplated by this
Agreement, (c) the preparation and submission of any filing or notice required
to be made or given in connection with any of the transactions contemplated by
this Agreement, and the obtaining of any Consent required to be obtained in
connection with any of such transactions, and (d) the consummation of the
transactions contemplated hereby shall be paid: (i) by Buyer, if incurred by
Buyer; and (ii) by Seller, if incurred by Seller.



--------------------------------------------------------------------------------


Section 10.03                                Attorneys’ Fees. If any action or
proceeding relating to this Agreement or the enforcement of any provision of
this Agreement is brought against any party hereto, the prevailing party shall
be entitled to recover reasonable attorneys’ fees, costs and disbursements (in
addition to any other relief to which the prevailing party may be entitled).


Section 10.04                                Notices. Any notice or other
communication required or permitted to be delivered to any party under this
Agreement shall be in writing and shall be deemed properly delivered, given and
received when delivered (by hand, by registered mail, by courier or express
delivery service or by facsimile) to the address or facsimile telephone number
set forth beneath the name of such party below (or to such other address or
facsimile telephone number as such party shall have specified in a written
notice given to the other parties hereto):


if to Buyer:
Mobieyes Software, Inc.
c/o Carrillo Huettel, LLP
3033 Fifth Ave. Suite 201
San Diego, CA 92103
Tel: 619 399 3090
Fax: 619 399 0120


if to Seller:
UTP Holdings, LLC.
5224 Siesta Cove Drive
Sarasota, FL 34242
Tel: 941 312 0330
Fax: 941 827 9590


Section 10.05                                Severability. In the event that any
provision of this Agreement, or the application of any such provision to any
Person or set of circumstances, shall be determined to be invalid, unlawful,
void or unenforceable to any extent, the remainder of this Agreement, and the
application of such provision to Persons or circumstances other than those as to
which it is determined to be invalid, unlawful, void or unenforceable, shall not
be impaired or otherwise affected and shall continue to be valid and enforceable
to the fullest extent permitted by law.


Section 10.06                                Headings. The Section headings
contained in this Agreement are for convenience of reference only, shall not be
deemed to be a part of this Agreement and shall not be referred to in connection
with the construction or interpretation of this Agreement.


Section 10.07                                Counterparts. This Agreement may be
executed in several counterparts, each of which shall constitute an original and
all of which, when taken together, shall constitute one agreement.


Section 10.08                                Governing Law; Venue.


(a)           This Agreement shall be construed in accordance with, and governed
in all respects by, the internal laws of the State of Florida (without giving
effect to principles of conflicts of laws).


(b)           Any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement shall be brought
in or otherwise commenced in any state or federal court located in or serving
Sarasota, Florida. Each party to this Agreement: (i) expressly and irrevocably
consents and submits to the jurisdiction of each state and federal court located
in or serving Sarasota, Florida in connection with any such legal proceeding;
(ii) agrees that each state and federal court located in or serving Sarasota,
Florida shall be deemed to be a convenient forum; and (iii) agrees not to assert
(by way of motion, as a defense or otherwise), in any such legal proceeding
commenced in any state or federal court located in or serving Sarasota, Florida,
any claim that such party is not subject personally to the jurisdiction of such
court, that such legal proceeding has been brought in an inconvenient forum,
that the venue of such proceeding is improper or that this Agreement or the
subject matter of this Agreement may not be enforced in or by such court.



--------------------------------------------------------------------------------


Section 10.09                                Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. This Agreement may not be assigned
by any party. Seller’s shareholders are intended third-party beneficiaries
hereof, but there are no other intended third-party beneficiaries hereof.


Section 10.10                                Remedies Cumulative; Specific
Performance. The rights and remedies of the parties hereto shall be cumulative
(and not alternative). The parties to this Agreement agree that, in the event of
any breach or threatened breach by any party to this Agreement of any covenant,
obligation or other provision set forth in this Agreement for the benefit of any
other party to this Agreement, such other party shall be entitled (in addition
to any other remedy that may be available to it) to (a) a decree or order of
specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision, and (b) an injunction restraining
such breach or threatened breach.


Section 10.11                                Waiver.


(a)           No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.


(b)           No party shall be deemed to have waived any claim arising out of
this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.


Section 10.12                                Amendments. This Agreement may not
be amended, modified, altered or supplemented other than by means of a written
instrument duly executed and delivered on behalf of all of the parties hereto.


Section 10.13                                Entire Agreement. This Agreement
and the attached Exhibits and Schedules sets forth the entire understanding of
the parties hereto relating to the subject matter hereof and thereof and
supersedes all prior agreements and understandings among or between any of the
parties relating to the subject matter hereof.














[SIGNATURES PAGE FOLLOWS]



--------------------------------------------------------------------------------


The parties hereto have caused this Agreement to be executed and delivered as of
the date first above written.


MOBIEYES SOFTWARE, INC., a Florida corporation




By: ____________________________


 Its:_____________________________




UTP HOLDINGS, LLC, a Florida limited liability company




By:
____________________________                                                                Percent
of Ownership: __________________________
       Dana J. Pekas
 
 


By:
____________________________                                                                Percent
of Ownership: __________________________
       Dana J. Pekas, as Trustee of the
       SFJ Family Trust




By:
____________________________                                                                Percent
of Ownership: __________________________
       Richard L. Lupient
 

--------------------------------------------------------------------------------


EXHIBIT A


CERTAIN DEFINITIONS


For purposes of the Agreement (including this Exhibit A):


CONSENT. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including from a Governmental Body).


CONTRACT. “Contract” shall mean any written, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, warranty, insurance policy,
benefit plan, or legally binding commitment or undertaking of any nature.


ENTITY. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.


GOVERNMENTAL BODY. “Governmental Body” shall mean any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States, any foreign country or any domestic or foreign state, county,
city, local or other political subdivision.


LEGAL PROCEEDING. “Legal Proceeding” shall mean any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.


LEGAL REQUIREMENT. “Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other law, statute, constitute, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.


MATERIAL ADVERSE EFFECT. A violation or other matter will be deemed to have a
“Material Adverse Effect” on a Person if such violation or other matter
(considered together with all other matters that would constitute exceptions to
the representations and warranties set forth in the Agreement or in any Closing
Certificate but for the presence of “Material Adverse Effect” or other
materiality qualifications, or any similar qualifications, in such
representations and warranties) would have a material adverse effect on such
Person’s business, condition, assets, liabilities, operations, financial
performance or prospects.


PERSON. “Person” shall mean any individual, Entity or Governmental Body.


TAX. “Tax” shall mean any tax (including any income tax, franchise tax, capital
gains tax, gross receipts tax, value-added tax, surtax, excise tax, ad valorem
tax, transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), imposed, assessed or collected by or under the
authority of any Governmental Body.


TAX RETURN. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information filed
with or submitted to, or required to be filed with or submitted to, any
Governmental Body in connection with the determination, assessment, collection
or payment of any Tax or in connection with the administration, implementation
or enforcement of or compliance with any Legal Requirement relating to any Tax.



--------------------------------------------------------------------------------


EXHIBIT B
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
OF THIS NOTE OR OF THE COMMON STOCK ISSUABLE UPON THE CONVERSION HEREOF MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT.
 
 
CONVERTIBLE PROMISSORY NOTE- MOBIEYES SOFTWARE, INC.
 
$250,000                                                                                                                    ____________,
2010
For value received, Mobieyes Software, Inc., a Florida corporation (the
“Company”), promises to pay to Dana J. Pekas (the “Holder”), the principal sum
of Two Hundred Fifty Thousand Dollars ($250,000), together with interest as set
forth herein. This Note is subject to the following terms and conditions.
 
1.           Maturity; Payment due upon Maturity; Default. Unless converted as
provided in Section 3, this Note will automatically mature and be due and
payable on December 31, 2010, (the “Maturity Date”). The amount payable upon the
maturity of this Note shall be equal to Two Hundred Fifty Thousand Dollars
($250,000). Notwithstanding anything in the foregoing, the entire unpaid
principal sum of this Note shall become immediately due and payable upon an
“Event of Default”, which is: the insolvency of the Company, the failure of the
Company to pay interest as set forth in Section 2 hereof, the commission of any
act of bankruptcy by the Company, the execution by the Company of a general
assignment for the benefit of creditors, the filing by or against the Company of
a petition in bankruptcy or any petition for relief under the federal bankruptcy
act or the continuation of such petition without dismissal for a period of
ninety (90) days or more, or the appointment of a receiver or trustee to take
possession of the property or assets of the Company.
 
2.           Interest.  Simple interest upon this Note shall accrue at a rate of
ten percent (10%) per annum.
 
3.           Conversion.
 
(a)           Conversion by Holder. The entire principal amount of this Note and
any accrued interest may be converted into shares of the Company’s common stock
by election of the Holder at any time during the term of this Note. The number
of shares to be issued upon conversion hereof shall be determined as of the date
of receipt of Conversion Notice by the Company from the Seller by dividing (i)
the entire principal amount of this Note plus any accrued interest by (ii) the
average of the previous five (5) day closing market price of Company's common
stock (iii) less 25%, rounded up to the nearest whole share.
 
(b)          Prepayment. The Company shall have the right to prepay the
principal due under this Note, in full, upon 10 days written notice to the
Holder. During the 10 day notice period, the Holder shall have the right to
convert the entire principal amount of the Note into shares of the Company’s
common stock. Should the Holder elect to convert the entire principal due under
this Note such conversion shall be at the Conversion Price.
 
(c)          Mechanics and Effect of Conversion. Upon conversion of this Note
pursuant to this Section 3, the Holder shall surrender this Note at the
principal offices of the Company or any transfer agent of the Company. At its
expense, the Company will, as soon as practicable thereafter, issue and deliver
to such Holder a certificate or certificates for the number of shares to which
such Holder is entitled upon such conversion, together with any other securities
and property to which the Holder is entitled upon such conversion under the
terms of this Note, including a check payable to the Holder for any accrued
interest due. Upon conversion of this Note, the Company will be forever released
from all of its obligations and liabilities under this Note with regard to that
portion of the principal amount being converted including without limitation the
obligation to pay such portion of the principal amount and accrued interest.
 

--------------------------------------------------------------------------------


4.           Payment. All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Company.  Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to principal.
 
5.           Transfer; Successors and Assigns. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties. Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of this Note.
 
6.           Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Florida, excluding that body of law
relating to conflict of laws. The parties consent to the jurisdiction of all
federal and state courts in Florida. Venue will lie exclusively in Sarasota
County, Florida.
 
7.            Notices. All notices and other communications in respect of this
Note (including, without limitation, any modifications of, or requests, waivers
or consents under, this Note) shall be given or made in writing (including,
without limitation, by facsimile) (a) in the case of the Company, at the
“Address for Notices” specified below its name on the signature page hereof and
(b) in the case of the Holder, at the address for such purpose as shall have
been most recently specified to the Company by the Holder; or, as to either the
Company or the Holder, at such other address as shall be designated by such
party in a notice to the other party.  Except as otherwise provided in this
Note, all such communications shall be deemed to have been duly given when
transmitted by facsimile or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.
 
8.           Amendments and Waivers. No provision of this Note may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Holder, or in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision shall be deemed to be a continuing waiver in the future
or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
 
9.           Stockholders, Officers and Directors Not Liable. In no event shall
any stockholder, officer or director of the Company be liable for any amounts
due or payable pursuant to this Note.
 
10.           Successors and Assigns.  All agreements of the Company in this
Note shall bind its successors and permitted assigns.  This Note shall inure to
the benefit of the Holder and its permitted successors and assigns.  The Company
shall not delegate any of its obligations hereunder without the prior written
consent of Holder.
 
11.           Loss of Note. Upon receipt by the Company of evidence satisfactory
to it of the loss, theft, destruction or mutilation of this Note or any Note
exchanged for it, and indemnity reasonably satisfactory to the Company (in case
of loss, theft or destruction) or surrender and cancellation of such Note (in
the case of mutilation), the Company will make and deliver in lieu of such Note
a new Note of like tenor, at the Company’s expense.
 
COMPANY:
 
 
MOBIEYES SOFTWARE, INC.
 
 
By: _________________________________
 
Its: _________________________________
 

--------------------------------------------------------------------------------


EXHIBIT C


BILL OF SALE AND ASSIGNMENT


KNOW ALL MEN BY THESE PRESENTS THAT, for value received, the undersigned, UTP
Holdings, LLC, a Florida limited liability company (“Seller”), does hereby sell,
assign, convey and transfer unto Mobieyes Software, Inc., a Florida corporation
(“Buyer”), all of Seller’s right, title and interest in and to the property more
particularly described in that certain Asset Purchase Agreement of which this
Bill of Sale and Assignment Agreement is made part.


Seller hereby warrants to Buyer, its successors and assigns, that Seller is the
rightful owner of the property conveyed; that Seller is conveying to Buyer good
and merchantable title to all of the property conveyed, free and clear of all
liabilities, obligations, claims, and encumbrances of any kind or nature; and
that Seller (and Seller’s successors and assigns) will warrant and defend this
sale against the claims and demands of all persons whomsoever.


Seller hereby covenants and agrees that it will, at the request of Buyer and
without further consideration, execute and deliver, and will cause its employees
to execute and deliver, such other instruments of sale, transfer, conveyance and
assignment, and take such other action as may be reasonably necessary to vest in
Buyer, its successors and assigns, good and merchantable title to the property
conveyed, free and clear of all liabilities, obligations, claims, and
encumbrances of any kind or nature and to put Buyer in control and possession
thereof.


Seller does hereby irrevocably constitute Buyer, its successors and assigns, as
Seller’s true and lawful attorney-in-fact, with full power of substitution, in
Seller’s or Buyer’s name, to claim, demand, collect and receive the property
conveyed.


This instrument shall be binding on Seller and its successors and assigns, and
shall inure to the benefit of Buyer and its successors and assigns.


Dated this ___day of ________, 2010.


UTP HOLDINGS, LLC, a Florida limited liability company




By: ____________________________
       Dana J. Pekas
 
 


By: ____________________________
       Dana J. Pekas, as Trustee of the
       SFJ Family Trust




By: ____________________________
       Richard L. Lupient

 

--------------------------------------------------------------------------------


SCHEDULE 1.01(a)


ASSETS PURCHASED


Included in the Purchased Assets shall be two Promissory Notes originally issued
in favor of Seller for $127,592.61 and $22,407.39.
 

--------------------------------------------------------------------------------


SCHEDULE 1.02


ASSUMED OBLIGATIONS


1.           Buyer shall assume the outstanding balance of that certain line of
credit issued to Dana J. Pekas by Regions Bank formally AmSouth Bank. Buyer
further agrees that the outstanding balance thereunder, in an amount up to
$800,000, shall be fully paid on or before December 31, 2010. A copy of the line
of credit agreement is annexed to this Schedule 1.02.


2.           Any and all operating liabilities including but not limited to
Account Payables, Accrued Liabilities, and other notes payable not specifically
identified in this Agreement.





--------------------------------------------------------------------------------


SCHEDULE 4.03


FINANCIAL STATEMENT EXCEPTIONS


None.



--------------------------------------------------------------------------------


SCHEDULE 4.04


TAX EXCEPTIONS


None.





--------------------------------------------------------------------------------


SCHEDULE 4.06


LEGAL PROCEEDINGS


None.
 

--------------------------------------------------------------------------------


SCHEDULE 5.02


FINANCIAL STATEMENT EXCEPTIONS


None.
 

--------------------------------------------------------------------------------


SCHEDULE 5.03


TAX EXCEPTIONS


None.
 

--------------------------------------------------------------------------------


SCHEDULE 5.04


INSURANCE


None.
 

--------------------------------------------------------------------------------


SCHEDULE 5.05


LEGAL PROCEEDINGS


None.
 

--------------------------------------------------------------------------------


SCHEDULE 5.06


LIENS AND ENCUMBRANCES


None.
 

--------------------------------------------------------------------------------


SCHEDULE 5.07


REAL PROPERTY LEASES


None.
 

--------------------------------------------------------------------------------


SCHEDULE 5.11


MATERIAL CONTRACTS


None.
 

--------------------------------------------------------------------------------




SCHEDULE 5.12


INTELLECTUAL PROPERTY EXCEPTIONS




None.
 

--------------------------------------------------------------------------------

